DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 8, 10-12, 14 – 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gehret, patent number: US 9 608 970 in view of West, publication number: US 2007/0192248.



a processor coupled to the communications module; and
a memory associated with the data request interface and coupled to the processor, the memory storing processor-executable instructions that, when executed, cause the processor to:
receive, from a first client device and via the communications module, a first signal including a primary authorization credential associated with a data record (validating user, col. 19, lines 14 - 25);
receive, from the first client device and via the communications module, a second signal including a request to generate an alternate authorization credential for use by a software module associated with a second client device, the alternate authorization credential associated with data retrieval constraints constraining data operations performed on the data record (sharing key with constraint, col. 14, lines 16 – 38, key including a timing constraint that controls when key can be used, col. 14, lines 23 - 25); 
generate the alternate authorization credential (generating key, col. 14, lines 47 - 63);

send via the communications module to at least one of the first client device and the second client device a third signal including the alternate authorization credential (sending key representation, col. 15, lines 16 - 30).

Gehert does not teach wherein the data retrieval constraints including providing read-only access to the data record by preventing the second client device from transferring units of value from the data record to another data record.

In an analogous art, West teaches wherein the data retrieval constraints including providing read-only access to the data record by preventing the second client device from transferring units of value from the data record to another data record. (creating a guardian account with read only access to a main user account and prevents the guardian from modifying the account but allows the guardian to monitor the account, [0007][0032-0033])

Therefore, it would have been obvious to one of ordinary skill in the art to include transaction constraints in Gehert’s resource access control system as described in 

As per claim 2, the combination teaches wherein the data retrieval constraints identify a subset dataset from the data record, and wherein the instructions, when executed, further cause the processor to:
receive, from the first client device and via the communications module, selection of the subset dataset from the data record for including in the data retrieval constraints (Gehert: contraints, col. 16, lines 46 - 61).

As per claim 3, the combination teaches wherein the data retrieval constraints include a time constraint permitting data operations on the data record at a specified time (Gehert: time constraint, col. 18, lines 35 - 38).
As per claim 7, the combination teaches wherein the data retrieval constraints impose read-only data operations on the data record upon receipt of the alternate authorization credential (West: Read only access, [0007][0032-0033])
As per claim 8, the combination teaches wherein the data retrieval constraints permit data operation requests from a subset of client devices having a predefined client device identifier and constrain data operation requests from client devices not having the predefined client device identifier (Gehert: Groups, col. 3, lines 21 - 29).

As per claims 10 and 19, the combination teaches wherein the instructions, when executed, further cause the processor to:
receive, from the first client device, a client device identifier associated with the second client device for receiving the alternate authorization credential,
and wherein sending via the communications module to the at least one of the first client device and the second client device the third signal including the alternate authorization credential comprises transmitting the third signal including the alternate authorization credential to the second client device (Gehert: sending key representation to 1102 and 1104, Fig. 11, col. 15, lines 31 - 51).

As per claim 11, the combination teaches wherein the instructions, when executed, further cause the processor to:
upon receiving a sixth signal including the alternate authorization credential from the second client device, generate a streamlined graphical interface for displaying a subset dataset defined by the data retrieval constraints such that screen scraping of the subset dataset by the second client device occupies reduced resources (Gehert: allowing access based on valid representation, Fig. 11, 1120).



As per claim 14, the combination teaches wherein the alternate authorization credential is at least one of a password or a token (Gehert: Key, col. 10, lines 29 - 42).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 6 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gehret, patent number: US 9 608 970 in view of West, publication number: US 2007/0192248, in further view of Beathard, patent number: US 7 072 354.



The combination does not teach determine available data retrieval resources of the data request interface for responding to data operations; and
in response to determining that the data retrieval resources of the data request interface are deficient and upon receipt of a signal from a client device, dynamically reconfigure the data retrieval constraints for further constraining data operations on the data record.

In an analogous art, Beathard teach determine available data retrieval resources of the data request interface for responding to data operations; and
in response to determining that the data retrieval resources of the data request interface are deficient and upon receipt of a signal from a client device, dynamically reconfigure the data retrieval constraints for further constraining data operations on the data record (responsive to analyzing system load, determine to grant or deny user request and indicate a retry time for the request, Fig. 5, Col. 11, lines 23-37).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Gehret and West to include a resource 

As per claims 5 and 17, the combination teaches wherein the processor is configured to dynamically reconfigure the data retrieval constraints by determining a time slot assignment to defer data operations on the data record by the second client device to a subsequent point in time (Beathard: retry time, Fig. 5, Col. 11, lines 23-37).

As per claims 6 and 18, Gehret and West teach creating and alternate key and of a signal including the alternate authorization credential from the second client device, Fig. 11, 1116. 

The combination does not teach wherein the instructions, when executed, further cause the processor to:
upon receipt of a fifth signal including the alternate authorization credential from the second client device during a peak time range, transmit a notification, via the data request interface, to the second client device for communicating that data operations for the data record are deferred to a subsequent point in time.


upon receipt of a fifth signal including the alternate authorization credential from the second client device during a peak time range, transmit a notification, via the data request interface, to the second client device for communicating that data operations for the data record are deferred to a subsequent point in time (responsive to analyzing system load, determine to grant or deny user request and indicate a retry time for the request, Fig. 5, Col. 11, lines 23-37).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Gehret and West to include a resource management method as described in Beathard’s request analysis system for the advantage of better managing the requests placed by users.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gehret, patent number: US 9 608 970 in view of West, publication number: US 2007/0192248, in further view of Holcombe, publication number: US 2016/0212060.


The combination does not teach wherein the instructions, when executed, further cause the processor to:
determine, from historical access data, that a particular client device may include a software module for screen scraping or aggregating subset datasets; and
impose data retrieval constraints to data retrieval requests received from the particular client device.

In an analogous art, Holcombe teach wherein the instructions, when executed, further cause the processor to:
determine, from historical access data, that a particular client device may include a software module for screen scraping or aggregating subset datasets; and
impose data retrieval constraints to data retrieval requests received from the particular client device (imposing constraints based on user history, [0025]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Gehret and West’s access control system to include a smart system that tracks user history as described in Holcombe’s . 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gehret, patent number: US 9 608 970 in view of West, publication number: US 2007/0192248, in further view of Kunjachan, publication number: US 2018/0349643.

As per claim 13, Gehret and West teach controlling access to data. 
The combination does not teach wherein the software module includes at least one of a screen scraper application or an aggregator application.

In an analogous art, Kunjachan teaches wherein the software module includes at least one of a screen scraper application or an aggregator application (a secure identifier management system wherein one of the applications used in Mint, [0027][0085]).

Therefore, it would have been obvious to one of ordinary skill in the art to modify Gehret and West’s data access system to include having a data aggregator such as Mint as described in Kunjachan’s transaction management system since Gehret’s system already talks about controlling access to user data and for the advantage of providing the user access to aggregated data hence reducing the time required to interact with data relevant to the user. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494